Smith, Justice.
The appellant, Eddie Gertrude Anderson, was indicted for malice murder for the shooting of Nelson Glass. The jury found the appellant guilty, and she was sentenced to life imprisonment. We affirm.1
On August 3, 1986 the victim came to the appellant’s apartment for dinner. They had periodically lived together for ten years, and the relationship had been “stormy.” The appellant alleged that on this evening the victim was extremely drunk and accused her of having an affair with another man. She testified the victim struck her and attacked her with a knife.
The evidence shows that the appellant admitted to the police that she had shot the victim. A thorough search revealed no weapons of any type in the vicinity of the victim’s body. The physical evidence shows that the victim was shot three times; one bullet entered his body at a downward angle. Expert testimony indicated the victim was shot while eating dinner.
1. The appellant argues the trial court incorrectly charged the *364jury on voluntary manslaughter, and improperly charged the jury on felony murder. However, we find the evidence supports the charges and the charges given were legally correct. Alexander v. State, 247 Ga. 780 (279 SE2d 691) (1981) (voluntary manslaughter); Williams v. State, 256 Ga. 655 (352 SE2d 756) (1987) (felony murder).
Decided June 30, 1988.
Christine A. Van Dross, for appellant.
Lewis R. Slaton, District Attorney, Nancy A. Grace, Assistant District Attorney, Michael J. Bowers, Attorney General, Leonora Grant, for appellee.
2. Reviewing the evidence in a light most favorable to the verdict, we conclude that a rational trier of fact could have found the defendant guilty as charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The crime was committed on August 3, 1986. The Fulton County jury returned its verdict of guilty on January 9, 1987. A motion for new trial was filed on February 9, 1987, heard and denied on March 14, 1988. Notice of Appeal was filed on April 14, 1988. The transcript of evidence was filed on February 23, 1987. The record was docketed in this court on May 4, 1988. The case was submitted on June 17, 1988.